DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 2/24/2021, with respect to indefiniteness and double patenting have been fully considered and are persuasive, see for example page 6 paragraph 1-2.  The 35 U.S.C. 112(b) and double patenting rejections of claims 1-9 and 21-26 has been withdrawn. 
Allowable Subject Matter
Claim1-9 and 21-26 are allowed. Claims 10-20 have been previously presented. 
The following is an examiner’s statement of reasons for allowance:
No reason for allowance is needed as the record is clear in light of further search conducted by the examiner, persuasive arguments filed 2/24/2021, and reasons cited in the office action dated 12/22/2020. This communication thus satisfies the "record as a whole" proviso of the rule 37 CFR 1.1.04(e). As such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary, see for example MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The prior art, Elteto et al (US 2002/0046342), discloses a device that secures a token from unauthorized use. The device comprises a user interface for accepting a personal identifier, a processor, communicatively coupled to the user interface device, and a token interface. The token interface includes a token interface IR emitter that produces an IR signal having information included in the PIN. The token IR emitter is coupled to the processor and is further communicatively coupled to a token IR sensor when the token is physically coupled with the token interface. The token interface also includes a shield, substantially opaque to the IR signal, for substantially confining the reception of the IR signal to the token IR sensor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  The examiner can normally be reached on Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDALL DOLLY/Primary Examiner, Art Unit 2436